TYSON, Judge.
Danny Allen Conrad appeals from the denial of his Rule 20, Temp.A.R.Cr.P., petition seeking post-conviction relief from a first degree burglary conviction had in the Circuit Court of Houston County, Alabama, on September 17, 1980, in which the appellant received a life imprisonment sentence. The cause was tried before a jury based on the appellant’s not guilty plea.
There was no appeal to this court following this conviction. There was, however, a hearing on a motion for new trial, which was filed on November 4, 1980, and heard in circuit court. The appellant had been represented by counsel at arraignment and trial and on his motion for new trial.
The Circuit Court of Houston County set the matter for hearing and appointed counsel to represent this appellant. The court then wrote an order, following the hearing, denying appellant’s Rule 20 petition, which was based on his claim of ineffective assistance of counsel with reference to several matters he allegedly contends occurred at trial.
The State of Alabama in its brief in this cause has asked this court to remand this cause with directions that an order be entered specifically making a finding with reference to a claim concerning “jury tampering,” which the appellant averred occurred during the trial itself. Specifically, the appellant contended that his counsel at trial failed to move for a mistrial after the alleged victim in this cause was observed talking to members of the jury.
There is an indication in this record that such matters could or should have been raised on appeal and might have been, except that an accompanying rape charge was dismissed based upon an agreement with reference to the sentencing in the burglary case.
Inasmuch as this matter is not treated or covered in the trial court’s order denying the petition under Rule 20, Temp.A.R.Cr.P., this court is of the opinion that additional findings should be made in this cause.
Based upon the foregoing, we hereby remand this cause with directions that additional findings be made by the trial court and a return filed expeditiously in this court. The trial court is instructed to review the various allegations made in the Rule 20 petition with reference to the original trial and to address those in its order.
For the reasons shown, this cause is hereby remanded with directions.
REMANDED WITH DIRECTIONS.
All the Judges concur.